DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 9721383, 9934609, 10832470, and 10380795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, La Gorce ( “Model-Based 3D Hand Pose Estimation from Monocular Video”, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 33, NO. 9, SEPTEMBER 2011, “La Gorce”) teaches, a method of capturing gestural motion of a control object in a three-dimensional (3D) sensory space, the method including:
determining observation information characterizing a surface of a control object from at least one image of a gestural motion of the control object in a three-dimensional (3D) sensory space; (Page 1704. Section 2.1 second paragraph and Fig. 2b teaches determines observation information characterizing surface of a 3d control object which 
constructing a 3D model to represent the control object by fitting one or more 3D subcomponents to the surface characterized, ( Fig.2A and section 2.1 page 1794 discloses 3d solid subcomponents  which is skeleton model  and using these subcomponents hand model of Fig. 2B is made.  “It is deformed according to pose changes of an underlying articulated skeleton using Skeleton Subspace Deformation [18], [19]. The skeleton is comprised of 18 bones with 22 degrees of freedom.”) including:
adjusting the 3D model responsive to an error indication between a point on the surface characterized and a corresponding point on at least one of the 3D subcomponents. ( La Gorce, Refer to Fig. 4, and  Page 1795, section 2.2, uses analysis by synthesis, where a solid model is iteratively corrected by rendering (synthesis) a current estimate (constructed 3d solid model)  and comparing it to the input image (analysis, characterized surface) as shown in figure 4, error is the difference between input image and current estimate. The difference is equated to a point on the characterized surface (input image) of the control object and a corresponding point on at least one of the 3D solid subcomponents because an image is combination point, when a difference is calculated, this is calculated for each pixel or point. The error is root mean square error)
Pendyala teaches, using a 3D model to facilitate control, communication and/or interaction with machines. (Abstract: “a graphics-based user interface may be used to permit interactive configuration using two-dimensional and three-dimensional models of the object,”)
  The combination of closest prior arts La Gorce, Stenger et al. (“Model-Based 3D Tracking of an Articulated Hand”, Computer Vision and Pattern Recognition, 2001. CVPR 2001. Proceedings of the 2001 IEEE Computer Society Conference on. Vol. 2. IEEE, 2001, “Stenger”), Rabin (US patent publication: 2008/0291160, “Rabin”), Mavromatis et al. (US patent publication: 20130300831, “Mavromatis”), Rigazio et al. ( US patent publication: 20100127995, “Rigazio”), and Sugita et al. (US patent publication: 20130086531, “Sugita”) fails to expressly teach, “detecting colliding subcomponents based at least on identifying a subcomponent attribute incompatible with an attribute of another subcomponent; and fitting, to the surface, 3D subcomponents with least colliding subcomponents;”
Therefore claim 1 is allowable.

Claims 20-21 are also allowed for the reason stated for claim 1.
Dependent claims 2-19 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616